COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
JOHN M. STEVENSON,                                                No. 08-16-00017-CV
                                                §
                              Appellant,                            Appeal from the
                                                §
V.                                                             County Court at Law No. 1
                                                §
FRANKLIN GARDEN                                                 of Travis County, Texas
APARTMENTS,                                     §
                                                               (TC# C-1-CV-15-006636)
                              Appellee.         §

                                MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss the appeal and release funds in the

court registry because the parties have settled the dispute between them. See TEX.R.APP.P.

42.1(a)(1). The parties also request that the Court expedite consideration of the motion. See

TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal, and we further order the

District Clerk of Travis County to release to Franklin Garden Apartments the funds paid into the

registry of the court for the purpose of superseding the judgment. Costs of the appeal are taxed

against the party incurring same. See TEX.R.APP.P. 42.1(d). Further, we order the Clerk of this

Court to issue the mandate immediately. See TEX.R.APP.P. 18.1(c).


January 20, 2017
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.